EXHIBIT 10.11

Second Amendment to Employment Agreement

 

This Second Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of April 26, 2016 (the “Effective Date”) by and among American
Renal Management LLC, a Delaware limited liability company (the “Company”),
American Renal Holdings Inc., a Delaware corporation (“ARH”), and John M.
McDonough, a resident of the Commonwealth of Massachusetts (“Executive”).

W I T N E S S E T H

 

WHEREAS, the Company, ARH and Executive entered into that certain employment
agreement, dated March 22, 2010, amended April 21, 2011 (the “Original
Agreement”); and

WHEREAS, the Company, ARH and Executive each desire to amend the Original
Agreement as provided below to modify the target Bonus percentage and the timing
of payment of the Bonus (as defined in the Original Agreement).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company, ARH and Executive each hereby agree to amend the
Original Agreement to reflect this change, as follows:

1.Definitions.  Capitalized terms used and not otherwise defined in this
Amendment have the meanings given such terms in the Original Agreement.

2.Amendments.  The following provisions shall apply, and the Original Agreement
shall be deemed amended as of the Effective Date as follows:

(a)Section 5.2(a) of the Original Agreement shall be amended by replacing the
percentage “75%” in the first sentence thereof with the percentage “100%”.

(b)Section 5.2(b) of the Original Agreement shall be stricken and replaced by
the following:

“(b)For any fiscal year in which the Bonus is not subject to the deduction limit
under Section 162(m) of the Code pursuant to the transition relief provisions of
Treasury Regulation Section 1.162-27(f)(1) (the “Transition Period”), the full
estimated Bonus (less applicable withholding taxes) shall be paid no later than
December 31 of the fiscal year to which such Bonus relates based on estimated
Consolidated EBITDA for such fiscal year (the “Estimated Bonus”); provided that,
if the ARH Group’s Consolidated EBITDA, as reflected, without duplication, in
the audited financial statements of the ARH Group for such fiscal year differs
from the ARH Group’s estimated Consolidated EBITDA for such fiscal year, as
reflected in the unaudited, internal financial statements used to determine the
Estimated Bonus, then the Bonus shall be recalculated by the Board, and the
Company or the Executive, as the case may be, shall pay to the other, within 30
days of such determination, any amounts that are required to reflect the actual
amount of the Bonus for such fiscal year, based upon the ARH Group’s
Consolidated EBITDA, as reflected in the audited financial statements of the ARH
Group.  Following the Transition Period, the Bonus (less applicable withholding
taxes) shall be paid to Executive at the same time



--------------------------------------------------------------------------------

 



as bonuses are generally payable to other senior executives of the Company, but
in no event later than two and one-half months following the close of the fiscal
year to which the Bonus relates.”

3.Amendment Governs in the Case of Conflict.  In the event that any terms or
provisions of the Original Agreement conflict or are inconsistent with the terms
and provisions of this Amendment, the terms of this Amendment shall govern and
control.

4.No Further Modification.  Except as amended hereby, the Original Agreement
remains unmodified and in full force and effect. 

 

 

 

[Signature Page Follows]

 





--------------------------------------------------------------------------------

 



Signature Page to Amendment to Employment Agreement between American Renal
Management LLC, American Renal Holdings Inc. and John M. McDonough

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment
effective as of the Effective Date.

 

 

 

 

 

 

AMERICAN RENAL HOLDINGS INC.

 

 

 

 

By:

/s/ Joseph A. Carlucci

 

Name:

Joseph A. Carlucci

 

Title:

CEO

 

 

 

 

 

 

AMERICAN RENAL MANAGEMENT LLC

 

 

 

 

By:

/s/ Joseph A. Carlucci

 

Name:

Joseph A. Carlucci

 

Title:

CEO

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ John M. McDonough

 

John M. McDonough



 



 

 

 



--------------------------------------------------------------------------------